
	
		II
		112th CONGRESS
		2d Session
		S. 2488
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2012
			Mr. Brown of Ohio
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reduce temporarily the duty on frames and mountings
		  for spectacles, goggles, or the like.
	
	
		1.Frames and mountings for
			 spectacles, goggles, or the like
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Frames and mountings for spectacles, goggles, or the like, the
						foregoing of plastics (provided for in subheading 9003.11.00) 2.4%No
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
